 270DECISIONS OF, NATIONAL LABOR RELATIONS BOARDBrotherhood of Teamsters&Auto Truck Drivers LocalNo. 85,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand American Container Service Incorporated i andInternational Longshoremen's and Warehousemen'sUnion,Local 10.,Case 20-CD-365October 3, 19732(6) and(7) of the Act and that itwill effectuate thepurposesof the Actto) assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties have stipulated, and we find that thelabor organizationsinvolved arelabor organizationswithin themeaning ofSection 2(5) of the Act.DECISION AND DETERMINATIONOF DISPUTEBY MEMBERS FANNING, KENNEDY, AND PENELLOThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by the Employer, AmericanContainer Service Incorporated, alleging that Broth-erhood of Teamsters & Auto Truck Drivers Local No.85 had violated Section 8(b)(4)(D) of the Act. A hear-ing was held on June 16, 1972, before Hearing OfficerJ.Mark Montobbio. All parties appeared at the hear-ing and all were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to ad-duce evidence bearing on the issues. Thereafter, theEmployer and the Longshoremen filed briefs in sup-port of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the hearing officer made at the hear-ing are free from prejudicial error. They are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERAmerican Container Service is a California corpo-ration, with facilities located in the San Francisco Bayarea, engaged in the repair and storing of containersused in the shipping industry. The Employer has beenin business since March 20, 1972, and between thatdate and May 31, 1972, had performed services, andobtained contracts for services to be performed, va-lued in excess of $14,000, for companies engaged ininterstate commerce. The parties have stipulated thatit can reasonably be projected that on a 12-monthbasis the Employer will perform services valued inexcess of $50,000. It is uncontested, and we find, thatthe Employer is engaged in commerce or in an indus-try affecting commerce within the meaning of Section1The name of the Employerappears as amended at the heanng. ,III. THE DISPUTEA. Background and Facts of the DisputeThe Employer is engaged in the business of repair-ing and storing containers. Its employees are requiredto do sheet metal, carpentry, fiberglass, painting, andwelding work, although only two of its six employeesare able to weld. As part of his job, an employee usesa forklift to remove incoming damaged containersfrom trucks and take them to his work station, wherethe same employee makes repairs. After the containeris repaired, the employee uses a forklift to take it toa storage area.William Phillips, the Employer's president, testifiedthat on March 22 or 23, 1972, Robert Sick, a businessagent of Teamsters Local 85, claimed the work ofloading and unloading containers for the Teamstersand threatened that, if it were not assigned to team-sters, they would stop trucks from bringing in contain-ers.Sick returned the following day with AndyLeonard, business manager of Local 85, who also stat-ed that if the loading and unloading were not per-formed by teamsters they would stop trucks fromcoming in. Phillips attempted to arrange a meetingbetween Local 85 and ILWU Local 10, which hisemployees belonged to, but was advised by Sick thatthe executive board had decided that the work had tobe assigned to teamsters and that there was no needto meet.Thereafter, the Employer hired an independentforklift service using teamsters to unload containers.Phillips was then told by Tom Luther of the ILWUthat, if he used teamsters in the yard, longshoremenwould not load the containers aboard ship. The Em-ployer then began unloading containers in the streetusing a teamster and employing a longshoreman tomove them from there. This procedure was followedfor 4 or 5 days but proved too costly. The Employertherefore reverted to using longshoremen exclusively.A day and a half later, Sick came to Phillips' office,and asked who was doing this unloading. Told theywere longshoremen, Sick reminded Phillips that hehad told him that if the work were not assigned toteamsters they would stop, the trucks, and then pro-ceeded to picket in front of the Employer's gate. The206 NLRB No. 76 TEAMSTERS& AUTOTRUCK DRIVERSLOC. NO.85'271picketing continued until enjoined following the filingof the charge in this proceeding.B. The Work in DisputeThe work in dispute is the off-loading or removalof containers and vans from, and the on-loading orplacing of containers and vans on, truck trailers, chas-sis, and flatbeds by American Container Service at itsfacilities in the San Francisco Bay area.C. The Contentions of the Parties-The Employer and the ILWU contend that there isreasonable cause to believe that Teamsters Local 85violated Section 8(b)(4)(D) and that the proceeding isproperly before the Board for determination of thedispute. They also contend, on the bases of economy,efficiency, area practice, and Employerassignment,that the work in dispute should be awarded to em-ployees represented by the ILWU.Teamsters Local 85 did not file a brief.D. Applicability of the StatuteThe charge alleges violations of Section 8(b)(4)(D)of the Act. As outlined above, the Employer's presi-dent, Phillips, testified that Respondent's businessagent, Sick, said that the work in dispute had to beassigned to teamster3 and threatened to stop trucksfrom entering the Employer's facilities if the work wasnot assigned to them. When the work was assigned tolongshoremen, the threat was made good and thepicketing persisted for 10 days until enjoined follow-ing the filing of the charge here.Sick, the only other witness, testified essentially inconformity with Phillips though contending, contraryto Phillips' denial, that he sought to have Phillips signa Teamsters contract covering the Employer's entireoperations. Sick acknowledged that he told Phillipsthe disputed work was within Teamsters jurisdictionand also acknowledged that he did not have signedauthorization cards from any of the Employer's em-ployees and wanted the disputed work. Sick admitted.that he had not objected to longshoremen doing therepair work during the period when members of Local85 were employed on a subcontract basis to load andunload. However, he asserted that he viewed that asa stopgap measure while the Employer was decidingwhether or not to sign a Teamsters contract coveringall its employees.Based on the entire record we conclude that thereis reasonable cause to believe that Section 8(b)(4)(D)of the Act has been violated and that the dispute isproperly before us for determination.E.Merits of the Dispute1.Board certification and collective-bargainingagreementsNeither of the labor organizations has been certi-fied as collective-bargaining representative of the em-ployees involved in the dispute.Phillips testified that he had entered into an oralagreement with the ILWU before the dispute, sincehis employees had informed him that theywere mem-bers of that Union. Later, on or about April 4, theEmployer signed a written agreement with the ILWU.However, that agreement was not placed in evidenceand there was no testimony concerning its terms.2.Company and area practiceSince the dispute arose- when the Employer firstbegan operations, there is no past practice of the Em-ployer. However, the record indicates that two othercompanies in the area do similar work,oneas part ofa much larger operation. These companies operatethree facilities used for container repair, at two ofwhich the employees are represented by the ILWU.Employees at the third facility are represented by theSheet Metal Workers. At each facility, employees rep-resented by a single union perform all necessary work,including the loading and unloading of containers.We conclude that this factor favors an award of thedisputed work to longshoremen.3.Relative skillsThere is no evidence in the record, or contention bythe parties, that the members of either Union are defi-cient in the skills required to perform the work indispute.4. Economy and efficiency of operationAt the time of the hearing the Employer had sixemployees, each of whom was required to move andmake all necessary repairs on containers, with theexception of welding. This includes using forklifts toload and unload containers as well as doing carpen-try, fiberglass, and painting work.The need for the use of forklifts is sporadic. On oneday there might be 8 hours of work for a forklift andon another, none.It is apparent that for the economic and efficientoperation of the Employer's business its employeesmust be able to perform all aspects of the operation.However, the Employer's president, Phillips, testifiedthat he was told by Sick that if the Employer hired a 272,DECISIONS OF NATIONAL LABOR RELATIONS BOARDteamster to load and unload he would not performany repair work.Phillips also testified,without con-tradiction,that hecould onlyhave the loading andunloading performed by a teamster working for anindependent forkliftservice byoperating at a loss.We conclude that this factor favors an'award of thework in dispute tothe Employer's employees repre-sented bythe ILWU.CONCLUSIONSBased on the entire record and after full consider-ation of'all relevant factors,we shall assign the workin dispute to the longshoremen. We reach this conclu-sion particularly in view of the Employer's assignmentand economy and efficiency of operation.In makingthis determination we are assigning the disputed workto employees who are represented by InternationalLongshoremen's and Warehousemen'sUnion, Local10, but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, asamended,and upon the basis of theforegoing findings and the entire record inthis pro-ceeding, the National LaborRelationsBoard herebymakes the following Determination of Dispute;1.Employees employed by American ContainerService Incorporated, San Francisco, California, whoarecurrently ' representedbyInternationalLongshoremen's and Warehousemen's Union, Local10, are entitled to the off-loading or removal of con-tainers and vans from, and the on-loading or placingcontainers and vans on, trailer trucks, chassis, andflatbeds by American Container Service at its facili-ties in the San Francisco Bay area.2.Brotherhood of Teamsters & Auto Truck Driv-ers Local No.85, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,is not,and has not been,entitled by meansproscribed by Section 8(b)(4)(D)of the Act to forceor require the Employer to award the above work toitsmembers or to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute,Brotherhood of Team-sters& Auto Truck Drivers Local No.85, Internation-alBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, shall notifytheRegionalDirector for Region 20, in writing,whether it will or will not refrain from forcing orrequiring the Employer,by means proscribed by Sec-tion 8(b)(4)(D), to award the work in dispute to itsmembers or to employees it represents rather than toemployeesrepresentedbyInternationalLongshoremen's and Warehousemen'sUnion, Local10.